 Case 5:20-cr-00007-LGW-BWC Document 368 Filed 02/02/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               WAYCROSS DIVISION


 UNITED STATES OF AMERICA,

        v.                                                 CASE NO.: 5:20-cr-7

 ERICK EUGENE HUNTER,

                Defendant.


                                           ORDER

       This matter is before the Court on Defendant’s Unopposed Amended Motion to Appear

by Video Conference. Doc. 366. After careful consideration and for good cause shown, the

Court GRANTS Defendant’s Motion. The detention hearing currently scheduled for 10:00 a.m.

on February 3, 2021 in Waycross Federal Courthouse will now be held by video conference.

Defendant will appear by video connection from Coffee County Jail. The video conferencing

instructions will be provided to all parties by close of business on February 2, 2021.

       SO ORDERED, this 2nd day of February, 2021.




                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
